Title: From Thomas Jefferson to Henry Knox, 19 July 1791
From: Jefferson, Thomas
To: Knox, Henry



Dear General
July 19. 1791.

When the hour of dinner is approaching, sometimes it rains, sometimes it is too hot for a long walk, sometimes your business would make you wish to remain longer at your office or return there after dinner, and make it more eligible to take any sort of a dinner in town. Any day and every day that this would be the case you would  make me supremely happy by messing with me, without ceremony or other question than whether I dine at home. The hour is from one quarter to three quarters after three, and, taking your chance as to fare, you will be sure to meet a sincere welcome from Yours affectly. & respectfully,

Th: Jefferson

